 

 

Case 1:20-cv-10452-GBD-KNF Document 20 Filed 04/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ZULAY ANDREA ALVAREZ, on behalf of herself 3
and those similarly situated, et al.

 

 

Plaintiff, :
-against- : ORDER
FINE CRAFTSMAN GROUP, LLC, JOSEPH : 20 Civ. 10452 (GBD)
ZYSKOWSKI, and KRZYSZTOF POGORZELSKI, :
Jointly and severally, :
Defendant.
jeer ee ee ee ee ee ee ee ee ee ee ee eh xX

GEORGE B. DANIELS, District Judge:
The April 20, 2021 initial conference is hereby cancelled, in light this case’s referral to

mediation.

Dated: April 13, 2021
New York, New York

SO ORDERED.

Goua 6. Dongle.

EYOR B. DANIELS
ITED STATES DISTRICT JUDGE
